Citation Nr: 1535956	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-076 13	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a genitourinary disability, to include a prostate and/or erectile disability, to include as a result of exposure to herbicides in the Republic of Vietnam.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1965 to May 1967, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The claim was before the Board on a previous occasion and was remanded in December 2012 for evidentiary development.  While all actions required by the remand have been accomplished, additional development is necessary for reasons listed below.  

The issues of entitlement to service connection for an acquired psychiatric disability and for a genitourinary disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the last final decision of record, which denied service connection for an acquired psychiatric disability in the form of claimed schizophrenia, relates specifically to an unestablished fact necessary to substantiate the underlying claim for service connection.  


CONCLUSION OF LAW

New and material having been received, the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 

Analysis

At the outset, the Board notes that there is some confusing procedural history associated with the Veteran's claim to reopen.  Essentially, the Veteran was denied service connection for schizophrenia in a July 2003 rating decision.  No appeal was initiated within a year of this decision, and it became final in July 2004.  The reason for this denial was that there was no evidence of a link between currently-diagnosed schizophrenia and active service.  

With the current claim, the Veteran specifically contended that he experienced PTSD as a result of his active service.  The Board, in its December 2012 remand, took the claim for service connection to exist separately than a claim to reopen a claim for entitlement to service connection for a psychiatric disability other than PTSD.  The Board found that, in accordance with jurisprudential precedent, when a Veteran raises a claim for service connection, it is not based on any one specific diagnostic entity; rather, it is a claim based on symptoms currently experienced.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

While this is certainly true, a more liberal reading of the application of that case law to the Veteran's current claim would be a determination that the petition to reopen a claim for entitlement to service connection was, indeed, for any type of acquired psychiatric disability (inclusive of schizophrenia, PTSD, etc.).  Indeed, to separate the claims would put an additional burden on the Veteran to file a notice of disagreement with an adverse rating action at the RO level, and it would remove consideration of non-PTSD symptoms from appellate review if the appeal was not perfected (which, if service connection were to be granted, would also raise issues with respect to the award of a later effective date).  As Clemons is meant to be favorable to the Veteran and to encompass all experienced pathology (which, especially in psychiatric claims, can be overlapping and variously diagnosed), the Board must reconsider its determination in December 2012 of separating the issues and ordering the RO to adjudicate the claim to reopen in the first instance (which was never done).  In essence, the Board determines that, in reading Clemons in a light most favorable to the Veteran in this circumstance, the forwarded claim was an application to reopen a claim for entitlement to service connection for any currently present acquired psychiatric pathology.  

In that regard, it is noted that the 2003 rating determination was based solely on a review of VA clinical records dated from 2000 to 2003, which only showed a current diagnosis of schizophrenia.  Records obtained subsequent to this, including VA clinical records and medical records held by the Social Security Administration (SSA), show a diagnosis of schizophrenia dating to the 1980s (which, while after service separation, indicate a level of mental health problems for a considerably longer period than noted by the RO in 2003).  Further, a July 1999 clinical note established that the Veteran had a history of PTSD, and a 2005 note from a VA psychiatrist included an expressed desire to see the Veteran placed into a PTSD treatment group.  The 1999 record, even though dating before the 2003 rating decision, was not in the claims file prior to that decision.  The 2005 psychiatrist's recommendation is subsequent to 2003 final decision which denied service connection for a psychiatric disability.  Therefore, this evidence is new to the claim since that time.  

As it relates to a new diagnostic entity not present and considered in the last rating action, it relates to an unestablished fact necessary to substantiate the underlying appeal.  This is particularly relevant in light of the recent argument submitted by the Veteran's representative that PTSD is a result of trauma experienced as a result of seeing war casualties.  In other words, the Veteran served in a war zone and, potentially, had a reasonable fear for his life as a result of that service.  There has been no linkage between sporadically-diagnosed PTSD and service; however, the evidence and argument forwarded since 2003, when considered in light of the Veteran's confirmed Vietnam service, also relates to an unestablished fact necessary to substantiate a claim for service connection.  Accordingly, the Veteran has submitted new and material evidence, and his claim is reopened.  See 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and PTSD, is reopened; to that extent only, the claim is granted.  


REMAND

With respect to the claimed psychiatric disability, it is noted that records reflect a current diagnosis of schizophrenia dating from the 1980s as well as sporadic assessments of PTSD dating back at least 15 years.  The Veteran has asserted several in-service factors as causing him to have developed an acquired psychiatric disability.  He asserts that he was a conscientious objector to the Vietnam War, and that he was harassed for this, and also notes that he experienced threats of violence from fellow service members, some degree of assault, and threats of violence from the enemy.  He specifically mentions seeing body bags of killed American servicemen as being particularly distressing.  

The Veteran served in Vietnam between 1966 and 1967, and his service personnel records note that he provided support to the "Vietnam Counteroffensive Campaign."  He has the Vietnam Service Medal and served in the capacity of a transportation and supply specialist.  It is in that capacity that he alleged having to see the remains of fallen soldiers, and given his combat support logistics specialty, such an assertion is certainly plausible.  Further, the service personnel records do document that the Veteran voiced himself to be a conscientious objector to the prosecution of the war in Vietnam.  Nonetheless, following his conscription, he served his nation honorably in a non-direct combat role.  

The Veteran's service in Vietnam would have put him in close proximity to threats of bodily harm.  That he saw body bags while performing his duties is also likely, and the Board does not dispute that such circumstances would have occurred as alleged.  Additionally, given that the Army did assign him to not participate in direct combat as a consequence of a documented moral objection to the war, it is not outside the realm of plausibility that some of his fellow soldiers may have harassed him for such a belief.  Further, the Veteran's representative has correctly noted that the threat of hostile enemy action can be enough to substantiate a stressor if a VA psychiatrist or psychologist is able to link PTSD to such treats (regardless of evidence of direct combat participation and/or service department verification of the alleged incidents).  See 38 C.F.R. § 3.304(f).  

At present, the Veteran has put forth credible stressors; however, there has not been a forwarded linkage between such stressors, or any event of active service, and the onset of current psychiatric problems (inclusive of schizophrenia and PTSD).  It is noted that the Veteran has been diagnosed with mental health issues since at least the 1980s, and thus, there is a substantial treatment history of some form of mental impairment.  Based on all of this, the Board is of the opinion that a current VA examination should be scheduled to determine if it is at least as likely as not that any such psychiatric disability had causal origins in active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It is noted that the Veteran, apparently, was scheduled for two VA examinations in 2011.  It was noted that the Veteran was out of town for one of these, and hence he was rescheduled.  The Veteran's representative asserts that there was not an intentional miss of the later examination, and the Board, in its 2012 remand order, noted that a new examination should be afforded if reported stressors could be verified.  Given that the claim now encompasses all psychiatric disabilities as well as their alleged potential relationship to conceded threats to harm occurring with the Vietnam service, at least one of the claimed stressful events purportedly contributing to current psychiatric problems has been verified.  Accordingly, in accordance with the Board's earlier remand, a new examination should have been afforded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  He is to thus be scheduled for an examination at the earliest possible convenience.  The Veteran should be reminded that his failure to report to an examination will result in the claims being adjudicated on the basis of the evidence of record.  

With respect to the claimed genitourinary disability, it is noted that the Veteran was denied service connection on the basis of there being no current evidence of prostate or other genitourinary disabilities.  The Veteran was scheduled for a VA general medical examination in July 2011 and he did not report at the scheduled time.  Evidence received subsequent to the Board's latest remand order of December 2012 indicates that the Veteran does currently experience erectile dysfunction, and hence, there is at least some type of genitourinary problem capable of service connection.  

Usually, the failure to report to an examination in the context of a claim for service connection results in the Board adjudicating the claim on the basis of the evidence of record.  Given, however, that the Board specifically noted a duty to afford a psychiatric examination in 2012 (subsequent to the 2011 failure to report), and that it must now remand the claim to attempt to schedule an additional examination for that disability, and also in noting that the Veteran's representative argued that a most recently scheduled VA examination for the mental health claim was cancelled without fault of the Veteran, it is implied that the Veteran would be willing to report to newly scheduled examinations.  The claim for an acquired psychiatric disability must be remanded so as to comply with the 2012 Board instructions, and the Board will also, given the representative's implicit arguments regarding willingness to report and the submission of evidence showing current erectile problems, schedule the Veteran for a new VA urology examination for the purposes of ascertaining if any current genitourinary disability had causal origins in service.  Specifically, the examiner should opine as to if herbicide exposure in Vietnam contributed, on a direct basis, to any current prostate/other genitourinary disability.  See McLendon at 79.  

For both examinations, the Veteran is reminded that the duty to assist is not a "one-way street."  His failure to report to any scheduled examination will result in the claims being adjudicated solely on the basis of the evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1991).




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA psychiatric and urology examinations to address the following:  

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current acquired psychiatric disability picture, to include schizophrenia and/or PTSD, had causal origins with active service, to include exposure to traumatic events witnessed/experienced in the Republic of Vietnam such as seeing body bags, being under threat of enemy attacks, and being exposed to threats/attacks from fellow servicemen as due to conscientious objector status?  

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran experiences a current genitourinary disability, to include erectile dysfunction and claimed prostate disabilities, that was at least as likely as not caused by any incident or event of active service?  Specifically, the examiner should opine as to if direct exposure to herbicides (i.e. irrespective of regulatory criteria allowing for presumptive service connection), which is conceded as a result of confirmed Vietnam service, caused the development of current genitourinary disabilities.  

For all opinions, a rationale must be contained in the narrative portion of the examination report.  Conclusory opinions, or opinions which relate solely to the lack of medical documentation in the record, are not acceptable and will require additional remand for remedial compliance with the Board's directives.  

The Veteran is to be specifically reminded that the duty to assist is not a "one-way street" and that his full cooperation with VA examiners is necessary to fully develop and support his claims for service connection.  Failure to report to VA examinations will result in the claim being adjudicated on the evidence of record, which is not to his advantage.  

2.  Following the above-directed development, re-adjudicate the claims for service connection.  Should the claims remain denied, issue an appropriate supplemental statement of the case and return the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


